Citation Nr: 0809392	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-23 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected 
herniated nucleus pulposus L4-L5 with hyperplastic ligamentum 
flavum and encroachment of dural sac, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and H.L.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to April 
1989.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks an increased rating for her 
service-connected low back disorder, currently evaluated as 
20 percent disabling.

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the veteran last underwent a comprehensive 
examination of her service-connected low back disorder in 
September 2005.  In a transcript of a February 2008 
videoconference hearing before the Board, the veteran stated 
that her low back disorder had increased in severity since 
the September 2005 examination.  This increase in severity is 
substantiated by a June 2006 letter from the veteran's 
employer, which stated that the veteran "was terminated due 
to . . . frequent call ins due to her reports of back pain 
[were] not allowing her to even complete one week of assigned 
duties."  Accordingly, the evidence of record shows that the 
veteran's low back disorder contributed at least partially to 
the loss of her job in June 2006, which indicates that her 
low back disorder may have increased in severity since the 
September 2005 examination.  The Board therefore concludes 
that an additional VA examination is needed to provide a 
current picture of the service-connected low back disorder at 
issue on appeal.  38 C.F.R. § 3.327 (2007).

In addition, in the transcript of a February 2008 
videoconference hearing before the Board, the veteran 
reported that a magnetic resonance imaging of her low back 
was performed at the Oklahoma City VA Medical Center (VAMC) 2 
weeks before.  These records have not been associated with 
the claims file.

Accordingly, the case is remanded for the following actions:

1.	The RO must attempt to obtain, with any 
necessary authorization from the 
veteran, copies of all relevant medical 
records that are not currently 
associated with the claims file, to 
specifically include all medical 
records dated from April 2007 onwards 
from the Oklahoma City VAMC.  All 
attempts to secure this evidence must 
be documented in the claims file.  If, 
after making reasonable efforts to 
obtain these records, such records 
cannot be obtained, the veteran must be 
notified and (a) the specific records 
that cannot be obtained must be 
identified; (b) the efforts that were 
made to obtain those records must be 
explained; and (c) any further action 
to be taken by VA with respect to the 
claims must be noted.  The veteran and 
her representative must then be given 
an opportunity to respond.

2.	The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of her service-connected low 
back disorder.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated testing must be conducted, 
including a thorough orthopedic 
examination of the lumbosacral spine.  
The orthopedic examiner must conduct 
range of motion studies on the 
lumbosacral spine, to specifically 
include forward flexion, extension, 
left and right lateral flexion, and 
left and right lateral rotation.  The 
examiner must first record the range of 
motion observed on clinical evaluation, 
in terms of degrees.  If there is 
clinical evidence of pain on motion, 
the orthopedic examiner must indicate 
the degree of motion at which such pain 
begins.  If the veteran is found to 
have intervertebral disc syndrome, the 
examiner must state whether the veteran 
experiences incapacitating episodes, 
defined as periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that required bed rest 
prescribed by a physician and treatment 
by a physician.  If the veteran is 
found to experience incapacitating 
episodes, the examiner must estimate 
the total duration of the episodes over 
the previous 12 months.  Then, after 
reviewing the veteran's complaints and 
medical history, the orthopedic 
examiner must render an opinion, based 
upon his or her best medical judgment, 
as to the extent to which the veteran 
experiences functional impairments, 
such as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc.  Objective 
evidence of loss of functional use can 
include the presence or absence of 
muscle atrophy and/or the presence or 
absence of changes in the skin 
indicative of disuse due to the 
service-connected back disorder.  The 
examiner must report any neurological 
findings due to the veteran's 
service-connected low back disorder.  A 
complete rationale for all opinions 
must be provided.  Any report prepared 
must be typed.

3.	The RO must notify the veteran that it 
is her responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	After completing the above actions, the 
RO must readjudicate the veteran's 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action. If any benefit on appeal 
remains denied, the veteran and her 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

